Citation Nr: 1506423	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-46 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disability, to include as secondary to a service-connected disability(ies).

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral hip disability, to include as secondary to a service-connected disability(ies).

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability, to include as secondary to a service-connected disability(ies).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from September 1977 to September 1980.  The current matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript is included in his eFolder.  The record was kept open for a period of 60 days after the hearing to receive additional evidence.  

In a January 2012 rating decision, the RO granted service connection for depression secondary to service-connected conditions and assigned a 100 percent schedular rating effective February 16, 2011.  In an October 2014 rating decision, the RO proposed to reduce that rating to 70 percent.  The Veteran has requested a pre-determination hearing.  The Board does not have jurisdiction over the matter, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The underlying claim for service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied service connection for a bilateral knee disability.  After receiving notice of that decision, the Veteran did not file a notice of disagreement with the determination or submit material evidence within one year, and the decision became final.  

2.  New evidence received since the March 1981 rating decision, in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim.  

3.  Medical evidence is in equipoise as to whether the Veteran's currently demonstrated bilateral knee arthritis is causally related to his service-connected left posterior tibial tarsitis, right posterior tibial tendonitis with sinus tarsitis, and bilateral pes planus [hereinafter, service-connected bilateral ankle disabilities and bilateral pes planus].  

4.  A March 2004 RO rating decision denied service connection for low back and bilateral hip disabilities, to include as secondary to a service-connected disability(ies).  After receiving notice of that decision, the Veteran did not file a notice of disagreement with the determination or submit material evidence within one year, and the decision became final.  

5.  Evidence added to the record since the March 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for service connection for a bilateral hip disability, and does not raise a reasonable possibility of substantiating the claim.

6.  New evidence received since the March 2004 rating decision, in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  A March 1981 decision denying service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  
2.  New and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, a bilateral knee disability is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  A March 2004 rating decision that denied service connection for bilateral hip and low back disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

5.  Evidence received since the March 2004 rating decision is not new and material, and the claim for service connection for a bilateral hip disability, to include as secondary to a service-connected disability(ies), is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).  

6.  New and material evidence has been received sufficient to reopen a claim for service connection for a low back disability, to include as secondary to a service-connected disability(ies).  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated in December 2006 of the elements needed to support the claims.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers significant the subsequent statements made by the appellant suggesting actual knowledge of the elements necessary to substantiate the claim, including at his hearing before the undersigned in October 2014.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent adjudication in the March 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The information and evidence that have been associated with the claims file includes the Veteran's service medical records, relevant private treatment records and opinions, VA medical records and examination reports, and written statements, and personal hearing testimony.  A medical opinion was not obtained in conjunction with the petition to reopen the claim for service connection for a bilateral hip condition.  VA has no specific duty to obtain a medical opinion with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  The appellant has not presented new and material evidence sufficient to reopen the previously denied claim.  Therefore, VA does not have an obligation to obtain an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has been met.  

New and Material Evidence / Service Connection

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of evidence received since the last final decision to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that active service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of arthritis during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Bilateral Knees

A March 1981 RO rating decision denied service connection for a bilateral knee disability, finding that the current medical evidence failed to show evidence of current disability of the knees.  The Veteran was provided notice of that decision and his appellate rights but did not appeal the determination or submit any other material evidence within one year of that decision.  Therefore, the decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

The evidence received since the March 1981 rating decision includes evidence that is both new and material because the Veteran has been diagnosed with mild degenerative joint disease of both knees.  38 C.F.R. § 3.156 (2014).  That new evidence addresses the reason for the previous denial, the presence of a current bilateral knee disability.  The credibility of that evidence is presumed for purposes of determining whether it is material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

In a May 2008 letter, the Veteran's VA physician stated that the Veteran had bilateral knee arthritis that was "more probable than not related to his service connected bilateral lower leg condition and bilateral flat foot condition."  Upon VA examination in March 2007, the physician concluded that he could not say without mere speculation that the Veteran's bilateral degenerative arthritis is secondary to his service-connected pes planus and ankle conditions.  However, he noted that pes planus is associated with knee pain due to altered biomechanics that lead to changes in patellar alignment and motion within the knee joint.  

In considering these two statements, the Board finds that the evidence pertaining to the etiology of the Veteran's currently manifest bilateral knee arthritis is in relative equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes the Veteran's bilateral knee arthritis is proximately due to his service-connected pes planus, and service connection is warranted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hips

A March 2004 RO rating decision denied service connection for a bilateral hip disability, finding that the medical evidence failed to show evidence of current disability of the hips that began in service or was due to the service-connected pes planus.  The Veteran was provided notice of that decision and his appellate rights but did not appeal the determination or submit a statement that he was willing to report for an examination or any other material evidence within one year of that decision.  Thus, the decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

The evidence received since the March 2004 rating decision includes private medical statements, VA examination reports and clinical records, and the Veteran's personal testimony and statements.  However, the clinical records do not show that the Veteran has a current bilateral hip disability that had its onset in service, that arthritis of the hips was manifest to a compensable degree within one year of discharge, or that any current hip problems are proximately due to or aggravated by a service-connected disability.  Moreover, the Veteran is not competent to diagnose himself with a hip disorder, or to relate any such disorder to service or a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, new and material evidence sufficient to reopen the claim has not been received.  
The appellant has been provided with ample opportunity to present sufficient evidence to support his request to reopen the claim.  However, he has not done so.  38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In sum, the evidence submitted by the appellant does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral hip condition, including secondary to service-connected bilateral ankle disabilities and pes planus.  Thus, the new evidence received is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim may not be reopened.  

Low Back

A March 2004 RO rating decision denied service connection for a low back disability, finding that there was no evidence of a current low back disability that had its onset during service or was related to a service-connected disability.  The Veteran was provided notice of that decision and his appellate rights but did not appeal the determination or submit any other material evidence within one year of that decision.  The decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

The evidence received since the March 2004 rating decision includes evidence that is both new and material.  38 C.F.R. § 3.156 (2014).  A May 2008 medical statement from a treating physician stated that the Veteran had chronic lumbar disc disease with spinal stenosis that was more probable than not related to his service-connected bilateral lower leg condition and bilateral flat foot condition.  This new evidence addresses the reason for the previous denial, that presence of a current back disability that is due to a service-connected disability.  The credibility of that evidence is presumed for purposes of determining whether it is material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disability.  
Service connection for a bilateral knee disability, as secondary to service-connected disabilities, is granted.  

New and material evidence has not been received sufficient to reopen a claim for service connection for a bilateral hip disability, to include as secondary to a service-connected disability(ies).  

New and material evidence has been received sufficient to reopen a claim for service connection for a low back disability, to include as secondary to a service-connected disability(ies).  To that extent only, the claim is allowed.  

REMAND

At a January 2004 VA joints examination, the examiner stated, based on September 2002 and current MRI findings, that a direct link between a low back condition and pes planus condition could not be made.  The May 2008 statement submitted by the Veteran in support of his claim did not include a rationale and did not address the post-service work injuries or his involvement in a motor vehicle accident.  Accordingly, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655 (2014).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for service connection for a low back disability, to include as secondary to a service-connected disability.  
2.  Request that the Veteran supply the names and addresses of all medical care providers who have treated him for a low back disability since January 2004.  After securing any necessary release, obtain all identified records.

3.  Obtain any VA medical records of treatment for any back disability that are not already of record.

4.  Then, schedule the Veteran for a VA examination.  The examiner must review the file and should note that review in the report (including review of the Veteran's service medical records, post-service medical reports and lay statements).  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the rationale upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that began in, or is otherwise related to, his active service?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that is proximately due to, or aggravated by, a service-connected disability?

5.  Then readjudicate the issue remaining on appeal-entitlement to service connection for a low back disability, to include as secondary to a service-connected disability(ies).  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


